Citation Nr: 1012124	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  04-01 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to March 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

In June 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to 
schedule the Veteran for a VA examination.  The action 
specified in the June 2007 Remand completed, the matter has 
been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2007 Remand, the Board ordered the RO to schedule 
a VA examination for the Veteran to determine whether her 
bronchitis had onset in service or was caused or aggravated 
by her active service.  The Veteran was scheduled for VA 
examinations on August 1, 2007, August 15, 2007, and August 
17, 2007, but failed to appear for any of the examinations.  
The RO mailed notice of the examinations to two separate 
addresses on file, but these notices were returned as 
undeliverable and the RO was unable to obtain a new address 
from the United States Postal Service.  

Under normal situations, the Board would find that the duty 
to assist has been met as the VA can not schedule and 
reschedule examinations indefinitely.  However, in October 
2009 the Veteran submitted a statement in which she asserted 
that she had not received notice of the scheduled VA 
examinations because she was moving from location to location 
to avoid an abusive partner and did not have a permanent 
address at the time.  The Veteran requested that another 
examination be scheduled.  She also provided VA with a new 
address.  

As the Board finds that the Veteran has presented good cause 
for her failure to appear for the scheduled examinations, a 
remand is necessary to afford the Veteran another opportunity 
to obtain a VA examination.  The examiner is asked to render 
an opinion as to whether it is at least as likely as not 
(fifty percent or greater) that the Veteran's bronchitis had 
onset in service or was caused or aggravated by the Veteran's 
active service.  

However, the Veteran is reminded that the duty to assist is 
not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  It is her responsibility to promptly inform 
VA if she moves again and provide VA with an updated address 
(which will be kept confidential).  Additionally, she is 
expected to make reasonable efforts to attend any scheduled 
VA examinations.  The consequences of failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination of her bronchitis.  The 
examiner should note any functional 
impairment caused by the Veteran's 
disability, including a full description 
of the effects of her disability upon her 
ordinary activities, if any.  

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (fifty percent or greater) that the 
Veteran's bronchitis had onset in service 
or was caused or aggravated by her active 
military service.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  


2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefits sought are not granted, the 
Veteran and her representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


